El Juez Asociado Señoe Hutohisoh,
emitió la opinión del tribunal.
En un procedimiento para establecer el dominio sobre dos predios de terreno, José A. Ojeda Figueroa obtuvo un decreto a su favor respecto a uno, y apela de una resolución adversa en cuanto al otro. La primera contención del apelante es que la corte de distrito erró al resolver que la prueba del dominio consistió en la declaración de Joaquín Rodríguez, (quien manifestó que su declaración referente a la forma en que el peticionario había adquirido aquella parcela se basaba en lo que éste le había dicho), y en la de otro testigo, Torres (quien hizo una afirmación similar en torno a la *666fuente de su información). En apoyo de esta contención el peticionario señala el hecho de que los alegados dueños an-teriores fueron citados por edictos, y el de que el caso fue-sometido al fiscal, quien rindió un informe favorable. Nin-guno de estos hechos constituía prueba del título del peti-cionario.
Otras contenciones son que el juez de distrito incurrió' en error al apreciar la prueba y al resolver que ella era insuficiente para establecer un título de dominio. Si bien, puede haber campo para una disparidad de criterio a esterespecto, no hallamos que se haya cometido tal manifiestoerror en la apreciación de la prueba que justifique la revocación.

Debe confirmarse la resolución apelada.